Citation Nr: 1403764	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-26 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic cervical spine disorder (claimed as a neck disability).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1975 to July 1979.  His DD-214 lists his military occupational specialty as a general warehouse man.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision in which the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), inter alia, denied service connection for a chronic cervical spine disorder (claimed as a neck disability).  

In October 2011, the Veteran, accompanied by his representative, appeared at the RO to present evidence and oral testimony in support of his appeal before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims file for the Board's review and consideration.

The cervical spine claim, inter alia, was remanded to the RO via the Appeals Management Center (AMC) in February 2012 and again in December 2012 for additional evidentiary and procedural development.  Thereafter, the denial of the Veteran's claim for VA compensation for a chronic cervical spine disability was confirmed in a June 2013 supplemental statement of the case.  The case was returned to the Board in August 2013, and the Veteran continues his appeal.


FINDING OF FACT

A chronic cervical spine disorder did not have its onset during active military service.

CONCLUSION OF LAW

A chronic cervical spine disorder was not incurred, nor is it presumed to have been incurred, in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA).

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for service connection for a chronic cervical spine disorder (claimed as a neck disability) was filed in February 2006, and a VCAA notice letter addressing this issue, inter alia, was dispatched to the Veteran in June 2007, prior to the initial adjudication of this claim in the January 2008 rating decision now on appeal.  The letter addressed the issue on appeal adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's cervical spine claim, there is no timing of notice defect.  
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claim adjudicated herein.  In this regard, the Veteran's service treatment records and all relevant post-service records, dated from 1980 to 2013 from VA, Social Security Administration (SSA), and private sources, pertaining to his medical treatment for his cervical spine disability, have been obtained and associated with the evidence.  Additionally, the Veteran has been afforded the opportunity to submit oral testimony in support of his claim at his October 2011 hearing before the Board.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  The Board is satisfied that all pertinent evidence necessary to adjudicate this claim has been obtained and associated with the claims file, or is otherwise viewable on the VBMS and Virtual VA electronic information databases.  

The Veteran has also been provided with two VA medical examinations addressing his claim for VA compensation for a cervical spine disability, in which nexus opinions addressing the likelihood of a relationship between the Veteran's military service and his present cervical spine disability were obtained.  The first of these examinations was conducted in March 2012, pursuant to a February 2012 Board remand.  The Board subsequently determined that the opinion obtained from the March 2012 examination did not adequately discuss the evidence.  Thusly, the Board remanded the case once more to the RO/AMC in December 2012 for corrective action that included providing the Veteran with another VA examination to obtain a medical opinion in February 2013.  The Board has reviewed this examination report and opinion and finds that they adequately rectify the deficiencies associated with the prior examination report and opinion.  The actions undertaken by the RO/AMC are therefore in substantial compliance with the Board's prior remand instructions.  Thusly, remand for additional corrective action is not required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has reviewed the aforementioned examination reports and opinions and notes that the Veteran's pertinent clinical history was considered by the VA clinician who performed them, and that the examiner provided adequate discussion of his clinical observations and rationales to support the findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file.  (The identical VA clinician performed both examinations in March 2012 and February 2013.)  As the February 2013 examination rectified the deficits of the prior March 2012 examination, these examinations are therefore collectively deemed to be adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided with the opportunity to present oral testimony in support of his claim before the undersigned Veterans Law Judge in an October 2011 hearing.  At the time of the hearing, the Veteran was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the October 2011 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate, inter alia, the Veteran's claim of entitlement to service connection for a chronic cervical spine disorder.  See transcript of October 19, 2011 hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the October 2011 hearing has substantially fulfilled her obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

The Board notes that the Veteran has submitted a collection of private medical records dated 1991 - 2003 in support of his claim.  These were submitted to VA in August 2013, after the most recent supplemental statement of the case addressing the present claim in the context of the evidence then of record in June 2013.  However, the Veteran signed a statement in July 2013 requesting expeditious appellate adjudication of his appeal by the Board.  In this statement, the Veteran expressly waived his right of first review by the agency of original jurisdiction of any subsequent evidentiary submissions to VA.  Therefore, in view of this waiver, the Board is not bound by procedure to remand the case for readjudication by the RO and may consider the newly submitted evidence in the first instance.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

II. Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any documentation of treatment for complaints of neck pain during active duty will permit service connection for a chronic cervical spine disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).   The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a) which, as relevant to the issues decided herein, include arthritis (to include degenerative joint and disc disease).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Otherwise, service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Arthritis (to include degenerative joint and disc disease) of the cervical spine may be presumed to have been incurred in service if it is manifest to a compensable degree within one year after the Veteran's discharge from active duty.  38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran's service treatment records reflect that his spine and musculoskeletal system were normal on enlistment examination in May 1975.  He entered active duty in August 1975.  In April 1976, he was treated for avulsed teeth and loss of consciousness after being struck on the left side of his face.  Incidental examination of his neck while being treated for his facial injury revealed normal findings.  In March 1979, he complained of neck pain.  On treatment, some minimal swelling was observed and he was diagnosed with muscle strain.  X-rays of his cervical spine in April 1979 revealed unremarkable radiographic findings.  No significant clinical findings pertaining to his neck and cervical spine were noted on separation examination in June 1979.  He was discharged from active duty in July 1979.

Post-service medical records indicate that the Veteran was employed for 20 years as an aircraft machinist, after which he was employed for two years as a forklift operator before finally retiring due to chronic joint pain.
Post-service medical records include a January 1983 VA rheumatology consult for the Veteran's complaints of chronic pain in his right shoulder, elbow, wrist, knee, and hip.  No pertinent complaints relating to his neck or cervical spine were presented at the time, and his neck was supple on physical examination.  

The report of a VA examination in June 1983 notes that the Veteran related a history of neck pain.  Although he alleged tenderness all over his neck area, no cervical muscle spasm was detected on examination.  X-ray of the Veteran's cervical spine in June 1983 revealed normal findings with intact vertebral body heights and interspaces and no osteophytes present.  

A September 1983 VA medical note shows treatment for complaints of muscle cramps of the neck, left axilla, right groin and calf, which were diagnosed as muscle spasm.  VA X-ray of his cervical spine in May 1988 was within normal limits.

Private X-rays of the Veteran's cervical spine in July 1991 and October 1994 revealed normal findings, with normal intervertebral disc spaces, pedicles, interpeduncular spaces, and odontoid processes, and no evidence of fracture or dislocation.  In late 1994, the Veteran presented with complaints of cervical pain with tingling sensations radiating from his neck down his right upper extremity for several years.  Electromyographic study in November 1994 revealed findings indicating mild cervical radiculopathy involving the C6-7 region.  However, private X-rays of the Veteran's cervical spine in November 1996 revealed normal bony findings. 

Ultimately, VA medical records show that in 2006, an MRI study revealed the presence of degenerative disc disease (DDD) of the cervical spine, manifested by a large central disc protrusion at the C5-C6 level.  VA, SSA, and private medical records dated from 2006 to 2013 show a progressive increase in the severity of the Veteran's degenerative joint and disc disease of his cervical spine, with associated neck pain and radiculopathic symptoms.  Although some treatment reports reflect that the Veteran reported a history of a head and neck injury in service, none of these reports present an objective opinion addressing the cause or etiology of his cervical spine disability or otherwise directly associates it with this reported history.
At his hearing before the Board in October 2011, the Veteran testified, in pertinent part, that he injured his neck in service when he received a blow to his face after he collided with another person during an athletic field meet, resulting in lost teeth.  He stated that he continued to experience painful neck symptoms ever since this injury but that he did not mention this on his separation examination because he thought that the neck pain would resolve on its own once he ceased engaging in the physical activities associated with active military service.  

The reports of VA examinations conducted in March 2012 and February 2013 collectively show that the Veteran's current cervical diagnosis is mild degenerative space changes at C5 - C6.  Based on his review of the Veteran's pertinent clinical history contained within his claims file, which included his account of injuring his neck during active duty with continuity of neck pain thereafter, the examining clinician presented the following nexus opinion:

In service [in] March. . . 1979[,] [the Veteran] had one episode of neck pain diagnosed as muscle strain.  On leaving service[,] he was [employed as] an aircraft mechanic[,] requiring [that he perform] strenuous work.  X-rays and MRI show a single level of DJD that could be age related (He is 56 [years old at this examination]).  He currently has discomfort in multiple joints including his neck[.]  [There is] no [clinical] evidence of continuation of symptoms or treatment within a year following discharge from service.

My opinion [is that] [h]is DJD of the neck and spinal stenosis is age related.  [H]is neck condition is not related to service.          

The Board has considered the foregoing evidence.  The clinical evidence discussed above shows normal radiographic findings on X-ray of the Veteran's cervical spine after service, even as recently as 1996.  Even conceding that there may have been degenerative disc disease manifested as early as November 1994, based on the medical determination that there was electromyographic evidence of mild cervical radiculopathy involving the C6-7 region, this does not support a finding that the Veteran had arthritis of his cervical spine manifested to a compensable degree within one year after leaving active duty in July 1979, such that he could be granted service connection for arthritis (to include degenerative joint disease and disc disease) of his cervical spine on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.

The February 2013 opinion of the VA examiner was that, notwithstanding the notation of a single episode of treatment in service for neck pain associated with a diagnosis of muscle strain and the Veteran's account of continuity of neck symptoms thereafter, his current cervical spine disability, diagnosed as degenerative space changes at C5 - C6, was likely to be age-related and is not related to his military service.  As this opinion was based on the clinician's review of the pertinent record, the Board therefore assigns it greater probative weight over the testimony of the Veteran regarding his alleged continuity of neck symptoms following service.  In this regard, the Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Veteran may be competent in some cases to self-diagnose some disorders despite his status as a lay person and is certainly competent to report self-perceivable symptoms such as neck pain and to relate the history of its onset.  However, he is not competent to actually diagnose musculoskeletal disorders of his cervical spine as these are clinical conditions that may be diagnosed only by their unique and identifiable musculoskeletal features in a clinical setting through examination and medical imagery and thus require a determination that is "medical in nature," which can only be provided by a trained clinician (i.e., an orthopedist or radiologist).  Jandreau, 492 F.3d at 1377, n.4.  Nevertheless, the Veteran's lay testimony regarding time of onset of self-perceivable neck symptomatology may provide sufficient support for a claim of service connection if it is deemed to be credible, regardless of the lack of contemporaneous medical evidence.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, as will be discussed below, the Board finds that the Veteran's reported history of continued neck symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

With regard to the Veteran's cervical spine claim, in addition to the fact that there is no clinical evidence of a diagnosed chronic cervical spine disability between 1979 and 1994, the Veteran's statements that he had painful neck symptoms since service are contradicted by the contemporaneous clinical record, which shows that, even as late as three years after separating from active duty, the Veteran had no pertinent complaints relating to his neck or cervical spine, as a January 1983 VA rheumatology consult shows that his neck was supple and asymptomatic on physical examination.   

In view of the above factors, the Board concludes that the Veteran's recollections as to symptoms experienced over 30 years in the past, made in connection with his present claim for VA compensation benefits, are less probative because they are contradicted by the documented clinical evidence.  Therefore, continuity of neck symptomatology with active duty has not here been established, either through the objective medical evidence or through his personal statements. 

Thusly, in view of the foregoing discussion, the Board concludes that the weight of the evidence is against the Veteran's claim for VA compensation for a chronic cervical spine disability.  The opinion of the VA clinician who examined the Veteran in February 2013 was that the Veteran's cervical spine disability was age-related and not incurred in service.  This objective clinical opinion has greater probative weight than the Veteran's self-reported history of chronic neck pain since active duty with regard to the nexus issue before the Board.  The Veteran's appeal is therefore denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran attempts to relate his cervical spine disability to his period of military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Neither his military records nor his post-service records indicate that he possesses any formal medical training.  His DD-214 shows that his military occupational specialty was as a general warehouse man and his post-service career was as an aircraft machinist and, briefly thereafter, as a forklift operator.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the clinical existence and the nature and medical etiology of his chronic cervical spine disability fall outside the realm of common knowledge of a lay person, the Veteran lacks the competence to present a valid medical diagnosis and provide a probative medical opinion linking this disability to his period of military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose internal medical conditions, such as a chronic musculoskeletal disorder of the cervical spine, which may be presented only by a trained physician or medical specialist in orthopedic medicine.)   His statements and assertions in this regard, absent any supportive objective medical evidence, are thusly not entitled to any probative weight.   


(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a chronic cervical spine disorder (claimed as a neck disability) is denied.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


